DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the transformer interface" inline 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 depend from rejected Claim 16 and rejected due to dependability to rejected Claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-9, 10-12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stoupis et al. (US 7,154,722) in view of Rhein et al. (US 2002/0179571).
Regarding Claim 1, Stoupis discloses a switch assembly for connecting a power cable to a transformer and controlling power flow therebetween (Figures 1-6), the switch assembly comprising: 
a first switching device (comprising 303, Figures 3A-3F) including a first outer housing (303 comprising a vacuum interrupter inherently having a housing), a first transformer interface electrically coupled to the transformer (interface to connect transformer in 305, not labelled, Figures 3A-3F), a first connector interface electrically coupled to a first connector (interface to connect 301, Figures 3A-3F) and a first vacuum interrupter having a first fixed terminal and a first movable terminal (terminals of vacuum interrupter comprised in 303, Figures 3A-3F);
a second switching device(comprising304, Figures 3A-3F) including a second outer housing (304 comprising a vacuum interrupter inherently having a housing, Figures 3A-3F), a second transformer interface electrically coupled to the transformer (interface to connect transformer in 305, not labelled, Figures 3A-3F), a second connector interface electrically coupled to a second connector (interface to connect 306, Figures 3A-3F) and a second vacuum interrupter having a second fixed terminal and a second movable terminal (terminals of a vacuum interrupter comprised in 304, Figures 3A-3F); and 
a common control board controlling the first and second switching devices (Column 7, lines 3-43).
Stoupis discloses the schematics and does not the details to disclose the first fixed terminal being electrically coupled to the first connector interface and the first movable terminal being electrically coupled to the first transformer interface; the second fixed terminal being electrically coupled to the second connector interface and the second movable terminal being electrically coupled to the second transformer interface.
Rhein discloses a switching device (Figures 1-14) comprising:
an outer housing (106, Figures 1, 4); a first interface for coupling the device to a first connector (comprising 42, 43, Figures 1, 4-5); a second/connector interface for coupling the device to a second connector (comprising 118, Figures 1, 4-5);
a vacuum interrupter (18, Figures 4-5) having a fixed terminal (32, Figures 4-5)
and a movable terminal (34, Figures 4-5), the fixed terminal being electrically coupled to the first interface (32 coupled to 43, Figure 4) and the movable terminal being electrically coupled to the second interface (34 coupled to 118 via 70, Figure 4), a control board controlling the switching device (comprising 132, Figures 4, 7) and including devices such capacitors and communication means coupled to the terminal/s of the vacuum interrupter (capacitors 140, 142, Figure 4, Paragraph 49). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the switch assembly of Stoupis, the structural details of the vacuum interrupter as taught by Rhein, to have safe and easily connectivity, energy storage, operating power and communication between various elements  for safe optimum operation of the switch assembly.
Regarding Claim 2, combination of Stoupis and Rhein discloses the switch assembly according to Claim 1 wherein each of the first and second switching devices includes at least one capacitor electrically coupled to the fixed terminal (comprising 140, 142 coupled to the fixed terminal 32 via 34, 120, 136, 138 in Figure 4 of Stoupis in the combination), the control board being responsive to voltage signals from the at least one capacitor in the first and second switching devices (Stoupis, Paragraph 49, “….power current transformer 136 is used to charge a first capacitor 140 of electronics board 132 which stores energy from the system to power device 10 and to trip the solenoid 20 and vacuum interrupter 18 to the open position. Second power current transformer 138 is used to charge a second capacitor 142 similar to first capacitor 140 which stores the energy to trip solenoid 20 and vacuum interrupter 18 closed”, Paragraph 62, “Capacitor 140 provides an energy pulse to coil 92 of solenoid 20 in a first direction that cancels magnetic force of magnet 90 of solenoid 20, thereby releasing compression spring 88 and actuator block 70”).
Regarding Claim 3, combination of Stoupis and Rhein discloses the switch assembly according to Claim 2 wherein the at least one capacitor provides an interface for power line communications signals, provides a voltage for voltage sensing, provides a voltage to help determine power flow direction and provides a voltage to help determine the distance to a fault (Stoupis, Paragraph 49, “….power current transformer 136 is used to charge a first capacitor 140 of electronics board 132 which stores energy from the system to power device 10 and to trip the solenoid 20 and vacuum interrupter 18 to the open position. Second power current transformer 138 is used to charge a second capacitor 142 similar to first capacitor 140 which stores the energy to trip solenoid 20 and vacuum interrupter 18 closed”, Paragraph 62, “Capacitor 140 provides an energy pulse to coil 92 of solenoid 20 in a first direction that cancels magnetic force of magnet 90 of solenoid 20, thereby releasing compression spring 88 and actuator block 70”).
Regarding Claim 7, combination of Stoupis and Rhein discloses the device according to Claim 1 further comprising a first conductor electrically coupled to the movable terminal (comprising conductive adaptor 102, Figure 5 of Rhein), the first conductor including an orifice (102 having an orifice in the middle, Figure 5), the device further comprising a second conductor electrically coupling the transformer interface to the first conductor, the second conductor having an end that is slidable inserted into the orifice (Rhein, Figures 4-5).
Regarding Claim 8, combination of Stoupis and Rhein discloses the device according to Claim 5 wherein the first conductor is cylindrical-shaped and is formed over an end of the vacuum interrupter (102 having cylindrical shape formed over an end of the movable contact 34 of the vacuum interrupter 18, Figure 5 of Rhein).
Regarding Claim 9, combination of Stoupis and Rhein discloses the device
according to Claim 1 wherein the transformer is part of an underground residential
power distribution network (Stoupis, Abstract, Column 2, lines 17-22).
Claim 10 basically recites a switch assembly similarly to the switch assembly of Claim 1, except being broader in that a first component interface and a second component interface being recited in place of a first transformer interface and a second transformer interface of Claim 1. Therefore, Claim 1 is rejected similarly to Claim 1.
Claims 11-12, 16-19 recite same limitations as Claims 2-3, 7-9, except that the switch assembly of Claim 10 is recited. Therefore, Claims 11-12, 16-19 are rejected for the same reasons as for Claims 2-3, 7-9. 
Allowable Subject Matter
Claims 19-20 allowed.
Claims 4-6, 13-15 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   Regarding Claim 4, combination of Stoupis and Rhein discloses the switch assembly  according to Claim 1 wherein each of the first and second switching devices includes a first conductor electrically coupled to the fixed terminal (comprising 42,
Figure 5 of Rhein in the combination), the first conductor including an first orifice (orifice in 42, Figure 5). Combination of Stoupis and Rhein does not disclose the device further comprising a second conductor electrically coupling the connector interface to the first conductor, the second conductor having an end that is slidable inserted into the first orifice. Claims 5-6 are objected due to dependency to objected Claim 4.
Claim 13 recites the switch assembly according to claim 10 including the same limitations as that of Claim 4 and objected for the same reasons as for Claim 4. Claims 14-15 are objected to due to dependency to objected Claim 13.
Claim 19 recites a switching assembly including combined and substantially same limitations of Claims 10, 13-15 and the objected claims 11-12, therefore allowed. Claim 20 depend from Claim 19. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith (US 8,334,738) discloses a switching device (Figures 1-7),
characterized by comprising: a vacuum switch (140, Figures 3, 5); an electromagnetic
actuator (comprising 141, Figures 3, 5) connected mechanically to mobile contact of
vacuum switch (mobile contact in 140 moved by solenoid coil 141, Figures 3, 5); control
module (192, Figure 5); Kim (US 2015/0034598) discloses in Figures 1-3, a switch assembly comprising a vacuum interrupter including first connector interface 110 and a second connector interface 120, fixed terminal 210, movable terminal 220, and conductors connecting fixed terminal to the first interface, not labelled, and conductors connecting the fixed terminals to the second interface (comprising 400).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUCY M THOMAS/Examiner, Art Unit 2836, 8/26/2022
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836